MEMORANDUM2
Antonio Tafoya-Gonzales appeals from his guilty plea conviction and sentence for being an alien found in the United States, following deportation, in violation of 8 U.S.C. § 1326. Tafoya-Gonzales contends that the district court erred when it increased his base offense level by 16 points because the fact that his prior deportation followed an aggravated felony conviction was neither admitted nor proven beyond a reasonable doubt to a jury. He further contends that Apprendi calls into question the continuing validity of Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998). These arguments are foreclosed by United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir.2000), as amended (Feb. 8, 2001) (order). United States v. Castillo Rivera, 244 F.3d 1020, 1024-1025 (9th Cir.2001).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.